DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John R. Pessetto, Esq., on March 25, 2021.

Please cancel claims 11 and 12 and amend claims 1, 13, and 14 as follows.

1. (Currently amended) A system, comprising:

a bias current generator configured to:
obtain a calibration signal from the first and the second Hall channels;
determine a difference between the calibration signal and a threshold; and
adjust a biasing current for the first and the second Hall channels based on the difference[[.]],
wherein the calibration signal comprises a first calibration signal corresponding to the first Hall channel and a second calibration signal corresponding to the second Hall channel, and wherein the system further comprises:
the first Hall channel coupled to a first amplifier, wherein the first amplifier is configured to output the first calibration signal;
the second Hall channel coupled to a second amplifier, wherein the second amplifier is configured to output the second calibration signal; and
wherein the first Hall channel comprises a first Hall device having a first drift compensation coil with a first winding direction on top of a first Hall sensor;
the second Hall channel comprises a second Hall device having a second drift compensation coil with a second winding direction on top of a second Hall sensor; and
the first winding direction is opposite from the second winding direction.
13. (Currently amended) The system of claim [[12]]1, wherein a gain of the first Hall channel and a gain of the second Hall channel are substantially equal, and wherein a gain of the first amplifier and a gain of the second amplifier are substantially equal.
14. (Currently amended) The system of claim [[12]]1, wherein the first and the second Hall channels are oriented such that the first and the second Hall channels are configured to respond substantially the same to a magnetic field.

Allowable Subject Matter

	As a result of the above amendment, claims 1-10 and 13-24 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:

	United States Patent App. Pub. No. 2008/0238410 to Charlier et al., which discloses auto-calibration of a magnetic sensor;
	United States Patent App. Pub. No. 2015/0301149 to Cesaretti et al., which discloses circuits and methods for self-calibrating or self-testing a magnetic field sensor using phase determination;
	United States Patent No. 9,551,762 to Cesaretti, which discloses circuits and methods for removing a gain offset in a magnetic field sensor;
	United States Patent App. Pub. No. 2014/0163911 to Rohrer et al., which discloses a method for operating a hall sensor arrangement and a hall sensor arrangement;
	United States Patent No. 8,680,846 to Cesaretti et al., which discloses circuits and methods for self-calibrating or self-testing a magnetic field sensor;
	United States Patent App. Pub. No. 2019/0154737 to Nobira, which discloses a current sensor;
	United States Patent App. Pub. No. 2017/0322051 to Nobira et al., which discloses a magnetic sensor;
	United States Patent App. Pub. No. 2017/0016965 to Chaware et al., which discloses methods and an apparatus for trimming a magnetic field sensor;

	United States Patent App. Pub. No. 2005/0073293 to Hastings et al., which discloses an integrated anti-differential current sensing system; and
	United States Patent App. Pub. No. 2012/0016614 to Hohe et al., which discloses a magnetic 3D sensor calibratable during measurement operation.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, " A system, comprising . . . wherein the first Hall channel comprises a first Hall device having a first drift compensation coil with a first winding direction on top of a first Hall sensor;
the second Hall channel comprises a second Hall device having a second drift compensation coil with a second winding direction on top of a second Hall sensor; and
the first winding direction is opposite from the second winding direction," and
in claim 15, " A system, comprising . . . a first Hall channel coupled to a first amplifier, wherein the first Hall 
a second Hall channel coupled to a second amplifier, wherein the second Hall channel comprises a second Hall device having a second drift compensation coil with a second winding direction on top of a second Hall sensor, wherein the second winding direction is opposite the first winding direction,"
in combination with all other limitations.

Claims 2-10, 13, & 14 and 16-24 are allowed as being dependent on claims 1 and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868   

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
3/27/2021